Per curiam.
The State Disciplinary Board filed a series of complaints against Dejan S. Vojnovic charging him in multiple violations of Standard Nos. 22 and 68 of Bar Rule 4-102 in that, in four separate matters, he failed to take appropriate action on behalf of clients, which resulted in substantial detriments to his clients, and constituted abandonment of his duties toward them.
The respondent failed to file any answer to the complaint, whereupon the allegations were deemed admitted pursuant to his default. Thereafter a hearing was scheduled by a special master to consider matters in aggravation of discipline. The respondent failed to appear.
The State Disciplinary Board approved the factual determinations of the special master determining violations on the part of respondent, and recommended that he be disbarred.
To that recommendation, Vojnovic has filed no response.
The court approves the recommendation of the State Disciplinary Board, and Dejan S. Vojnovic is hereby disbarred.

All the Justices concur.